Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application Ser. No. 16/997,403 filed 08/19/2020 and to information disclosure statement, IDS, filed 11/10/2020. 
This application is divisional of allowed U.S. Patent Application No. 15/033,607 filed 04/29/2016, now U.S. Patent No. 10,833,340 issued 11/10/2020, and which is a 371 of PCT/US2014/063290 filed 10/31/2014, which claims benefit from provisional patent application No. 61/898,635 filed 11/1/2013. 
Claims 1-40 are currently pending in this application. Claims 1-18 are under consideration, claims 19-40 being mom-elected withdrawn claims. 
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 09/14/2022 is acknowledged, which was in response to an earlier election/restriction requirement dated 08/10/2022.  
Claim  19-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed and signed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 08/19/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 7-12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (U.S. Patent 5,942,102) in view of Omura et al (U.S. PG Publication 2012/0122130 ) and Deng et al. (U.S. PG Publication 2009/0026094); all references presented in the information disclosure statement dated 11/10/2020
Regarding Claim 1 Hodges discloses a method for determining the concentration of a reduced or oxidized form of a redox species in an electrochemical cell, the cell having a working electrode and a counter electrode spaced apart (Hodges FIG. 10, Abstract, Claim 1, col. 3 lines 30-35). Thus, contacting the working electrode and the counter electrode to the cell solution. The method comprising of applying an electric potential between the electrodes and determining the current (Hodges col. 3 lines 36-45), equivalent to applying a first potential to the first electrode and measuring a first constant current. 
In the second step the polarity of the potential is reversed and applied to the electrode and the current measured (repeating the previous steps (b) and (c) (Hodges col. 3 lines 46-48), equivalent to applying a second potential at the working electrode and measuring the second constant current.
Thus the method offers the concentration profiles across an electrochemical cell according to the invention of Hodges before the application of an electrical potential, after application of the potential and prior to reaching steady state and at steady; and according to one aspect the invention consists in a method for determining the concentration of a reduced (or oxidized) form of a redox species in an electrochemical cell state (Hodges col. 4 lines 26-30).
Hodges discloses that by determining the current as a function of time after application of the potential and prior to achievement of a steady state current and then estimating the magnitude of the steady state current, the method described allows the diffusion coefficient and/or the concentration of the reduced (or oxidized) form of the species to be estimated (Hodges col. 3 lines 51-57). This is understood to mean that the magnitude of the steady state current is indicative of or reflects the concentration of the reduced or oxidized species in the analyte, or in other words the magnitude of the current reflects the concentration of the reduced or oxidized species in the analyte,
Hodges does not expressly teach the measuring of the steady state current, equivalent to measuring the constant current, but discloses that by determining the current as a function of time after application of the potential and prior to achievement of a steady state current and then estimating the magnitude of the steady state current. Omura discloses a measurement of glucose by addition of a potassium ferricyanide in a cell having also a reference electrode and a potential was applied to a reference electrode and the current value at the steady state was measured and the procedure repeated (Omura paragraph 0237).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hodges (Hodges, col. 3 lines 36-45, col. 3 lines 46-48, col. 4 lines 26-30) by the teaching of Omura (Omura paragraph 0237) and to have directly measured the steady current, considered equivalent to the constant current, as taught by Omura instead of estimating it since the direct measurement would provide more accurate concentration of the reduced or oxidized species in the analyte. This according to the MPEP is considered the use of known technique to improve similar device (method, or product) in the same way (See MPEP 2143 I C). 
Hodges is silent about the ratio of the oxidized and the reduced form. Deng discloses a method of determining an analyte concentration, the method includes applying at least one first pulse at a first potential and at least one second pulse at a second potential to a sample solution containing an analyte (Deng paragraph 0018), and measuring at least one first current-transient associated with the first pulse and second current-transient associated with the second pulse, determining a ratio between said first current-transient and said second current-transient, and determining an analyte concentration of the sample solution based on the ratio of said current-transients (Deng paragraph 0018, 0020).
The method of Deng also includes determination of a correction factor, wherein the correction factor may be applied to modify measured steady-state current to provide more precise and /or accurate measure of analyte concentration (Deng paragraph 0090), the steady state current being equivalent to the claimed constant current. Thus the ratio of the constant current can be determined from the measured values and employed to measure the analyte concentration (Deng paragraph 0090) and that steady-state current, such as a current value measure toward the end of second pulse, is generally proportional to analyte concentration (Deng paragraph 0091).
Deng teaches the method includes plurality of electrodes includes a working electrode, and a counter electrode (Deng paragraph 0045) the term "working electrode" refers to an electrode at which an electrochemical oxidation and/or reduction reaction occurs, e.g., where an analyte, typically the electron mediator, is oxidized or reduced and "counter electrode" refers to an electrode paired with working electrode (Deng paragraph 0045), and therefore the analyte includes a redox couple (i.e. an oxidized form and a reduced form). This is considered equivalent to a method of determining the ratio of an oxidized and reduced form in a redox couple and applying of a first potential at the working electrode and measuring a first current, and then applying a second potential at the working electrode and measuring the current, and wherein the ratio of the absolute value of the first current and second current reflect the ratio of the oxidized and reduced form. Deng teaches the method may reduce error associated with determination of analyte concentration based on electrochemical techniques (Deng paragraph 0068).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hodges as modified by Omura by the teaching of Deng and used the ratio of the first current to the second current to determine the reflect the  ration of the oxidized and reduced form because according to Deng the method of using the current ratio to determine the concentration reduces error associated with determination of analyte concentration based on electrochemical techniques (Deng paragraph 0068). This according to the MPEP is considered the use of known technique to improve similar device (method, or product) in the same way (See MPEP 2143 I C).
Hodge is silent about the system and method has a second working electrode and a second counter electrode, and applying a second potential at the second working electrode and measuring a second constant current for the second working electrode. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used two working electrodes instead of one working electrode for measuring the constant current at the working electrode so the current measuring system is duplicated for better assessing the current data collected, and such a modification  is considered duplication or repetition of parts, and according to the MPEP it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP 2144.04 (VI).   
Regarding Claim 2 Hodges is silent about the first potential and the second potential are applied simultaneously. However, in the cell of Hodges modified by the duplication of parts can have the potential applied to both electrodes simultaneously since both electrodes can be independent electrodes with corresponding independent counter electrodes. 
Regarding Claim 3 Hodges teaches that a first potential is applied and a steady current state is attained, then the polarity of the potential is reversed and a steady current state is attained (Hodges col. 3 lines 46-48). Hodges does not teach the magnitude of the potential is changed but teaches only the polarity is changed, and in one specific example the potential applied is -300 mV (Hodges col. 8 lines 15-18) and the reversed polarity potential applied is +300 mV (Hodges col. 8 lines 4345). So the first potential and the second potential have opposite polarities but have the same magnitude.
Regarding Claim 7 and 8 Hodges does not put a lower or an upper limit of the concentration of the reduced to the oxidized form that the disclosed method is employed to analyze. In the electrochemical cell disclosed by Hodges the redox species disclosed by Hodges are the ferrocyanide /ferricyanide couple, where at the beginning of the reaction the ferricyanide has high concentration and the ferrocyanide has low concentration, and after the reaction is complete the ferricyanide has a low concentration and the ferrocyanide has high concentration. Therefore, the ratio of the redox couple extends from low value to high value over the course of the reaction, when the concentration of one species steadily increases and the concentration of the second species steadily decreases as the concentration of the redox species is followed over the course of the reaction (Hodges Fig. 1, col. 2 lines 1-31).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have employed an analytical method by using a reagent that undergoes a redox reaction in the cell to determine the concentration of an analyte, wherein the concentration of the redox couple varies over the course of the reaction in a range that extends from low value close to zero to high value close to 100 as taught by Hodges (Hodges Fig. 1, col. 2 lines 1-30) as one redox couple is consumed and another redox couple is produced in the course of the reaction upon which the analysis is based.
Regarding Claim 9, 10, 11 and 12 the redox couple presented as an example is the oxidation-reduction couple of [Fe(CN)6]3" <=> [Fe(CN)6]4" (Hodges Fig. 1), where Fe is a Group 8 element, and the redox couple is reversible redox couple (Hodges Fig. 1), and the solution is an aqueous solution (Hodges col 5 line 11-12) since the analyte is blood which contains water and is reasonable to consider an aqueous solution. Further, depending on corresponding voltage difference between the anodic and cathodic peak the system can be reversible or quasi-reversible.   
Regarding Claim 16 Hodges teaches the steady state current is constant (Hodges col. 5 lines 58-61) and shows the current steady state 23 having no variance (Hodges Fig. 5, 8), so it is reasonable to conclude that is does not show much change or variance.
Regarding Claim 18 Deng discloses the method also include determination of a correction factor, wherein the correction factor may be applied to modify measured steady-state current to provide more precise and /or accurate measure of analyte concentration (Deng paragraph 0090), the steady state current being equivalent to the claimed constant current.

Claim 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (U.S. Patent 5,942,102) in view of Omura et al. (U.S. PG Publication 2012/0122130) and Deng et al. (U.S. PG Publication 2009/0026094) and further in view of Wang et al. (U.S. PG Publication 2008/0060196); all references presented in the information disclosure statement dated 11/10/2020

The discussion of Hodges, Omura and Deng as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 4, 5 and 6 Hodges is silent about the surface area of the working electrode and the counter electrode, and that the surface area of the working electrode is less than the surface area of the counter electrode, and it is less than about 20% of the surface areas of the counter  electrodes, or the surface areas are substantially the same. 
Wang discloses a method of determining the concentration of an analyte accomplished by the use of a sensor having a working electrode and a counter electrode (Wang Abstract), the method includes applying a potential between the working electrode and the counter electrode and beginning to monitor the signals generated at the working electrode (Wang paragraph 0050), and the analyte in the sample, e.g., electro-oxidized or electro-reduced, at the working electrode and the level of current obtained at the counter electrode, is correlated as analyte concentration (Wang paragraph 0090). Wang teaches that the surface area of the at least one working electrode and/or the at least one counter or counter/reference electrode are adjusted so that the resulting sensor meets certain criteria (Wang paragraph 0010). Thus the surface area of the electrodes is each adjust independently, and such adjustment of the surface area of the electrodes also means adjusting the ratio of their surface area.
Therefore, the surface area of the electrodes is recognized by Wang as a result effective variable, which can be optimized for an optimum performance of the sensor through routine experimentation. Optimizing the surface area of the electrodes also including optimizing the surface area of the electrodes relative to each other as both surface areas electrodes are according to Wang the surface area of the electrodes are adjusted. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have optimized through routine experimentation the surface of the working electrode and the counter electrode in the method disclosed by Hodges for optimum operating conditions of the electrochemical cell and the determination of the redox couple concentration (i.e. the oxidized and reduced forms of the analyte, thus optimizing the ratio of their surface area. 
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (U.S. Patent 5,942,102) in view of Omura et al. (U.S. PG Publication 2012/0122130) and Deng et al. (U.S. PG Publication 2009/0026094) and further in view of Jansen et al. (U.S. PG Publication 2013/0224538); all references presented in the information disclosure statement dated 11/10/2020 

The discussion of Hodge, Omura and Deng as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 13 Hodges is silent about the solution being non-aqueous solution. Jansen discloses employing non-aqueous electrolytes offers a wider window of electrochemical stability, which, in turn, enables flow batteries to operate at higher cell potentials (e.g., >2 V) (Jansen paragraph 0005). Therefore it would have been obvious to a person ordinary skill in the art to have used non-aqueous solution in the method of Hodges since the non-aqueous solvent offer a wider window of electrochemical stability, and so it is reasonable to conclude that the method of Hodges also works in wider window of electrochemical stability (Jansen paragraph 0005). This according to the MPEP is considered the use of known technique to improve similar device (method, r product) in the same way (See MPEP 2143 I C). 

Claim 1, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu (U.S. PG Publication 2008/0193828) in view of Deng et al. (U.S. PG Publication 2009/0026094); both references presented in the information disclosure statement dated 11/10/2020

Regarding Claim 1, 14 and 17 Sahu discloses a redox flow battery comprise of an anolyte and a catholyte (Sahu paragraph 0023) where the anolyte and catholyte are moving by the virtue that the disclosed battery is a flow battery (Sahu paragraph 0003,  0004, 0023), and a method for determining the state of charge of the anolyte and state of charge of the catholyte (Sahu paragraph 0021), the state of charge being equivalent to the claimed oxidized and reduced forms and the method measure the extent of oxidation and reduction of the anolyte and catholyte. The redox species are determined by optical absorption spectrum (Sahu paragraph 0031) and determine the state of charge.
Sahu discloses measuring optical absorption and determine the state of the charge of the anolyte and catholyte (Sahu paragraph 0031). Sahu discloses a flow redox battery and a method of determining the oxidized form and the reduced form in an analyte. Sahu, however, is silent about determining a ratio of oxidized and reduced form of a redox couple in solution by applying a first potential at the first stationary working electrode relative to the first counter electrode and measuring a first constant current; applying a second potential at the first stationary working electrode relative to the first counter electrode and measuring a second constant current, wherein signs of the first and second constant currents have opposite signs are not the same; and determining the ratio of oxidized and reduced forms of the redox couple in solution based on the ratio of the absolute values of the first and second constant currents as recited in Claim 1.
Deng discloses a method of determining an analyte concentration, the method includes applying at least one first pulse at a first potential and at least one second pulse at a second potential to a sample solution containing an analyte (Deng paragraph 0018), and measuring at least one first current-transient associated with the first pulse and second current-transient associated with the second pulse, determining a ratio between said first current-transient and said second current-transient, and determining an analyte concentration of the sample solution based on the ratio of said current-transients (Deng paragraph 0018, 0020).
The method also includes determination of a correction factor, wherein the correction factor may be applied to modify measured steady-state current to provide more precise and /or accurate measure of analyte concentration (Deng paragraph 0090), the steady state current being equivalent to the claimed constant current. Thus, the ratio of the constant current can be determined from the measured values and employed to measure the analyte concentration (Deng paragraph 0090) and that steady-state current, such as a current value measure toward the end of second pulse is generally proportional to analyte concentration (Deng paragraph 0091).
Deng teaches the method includes plurality of electrodes includes a working electrode, and a counter electrode (Deng paragraph 0045) the term "working electrode" refers to an electrode at which an electrochemical oxidation and/or reduction reaction occurs, e.g., where an analyte, typically the electron mediator, is oxidized or reduced and "counter electrode" refers to an electrode paired with working electrode (Deng paragraph 0045), and therefore the analyte includes a redox couple (i.e. an oxidized form and a reduced form). This is considered equivalent to a method of determining the ratio of an oxidized and reduced form in a redox couple and applying of a first potential at the working electrode and measuring a first current, and then applying a second potential at the working electrode and measuring the current, and wherein the ratio of the absolute value of the first current and second current reflect the ratio of the oxidized and reduced form. Deng teaches the method may reduce error associated with determination of analyte concentration based on electrochemical techniques (Deng paragraph 0068).
Both Sahu and Deng use two different methods but have the same objective of determining the oxidized form and the reduced form in analyte. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have substituted the optical method of Sahu by the method of Deng of applying potential in working electrode, measuring the constant currents, and determining the ratio between the constant currents that reflect the ratio of the oxidized form and reduced form in a redox couple since according to MPEP known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 I F).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (U.S. Patent 5,942,102) in view of Omura et al. (U.S. PG Publication 2012/0122130) and Deng et al. (U.S. PG Publication 2009/0026094) and further in view of Hodges et al. (U.S. PG Publication 2010/0084288; hereafter Hodge ‘288); all references presented in the information disclosure statement dated 11/10/2020)

The discussion of Hodges, Omura and Deng as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 15 Hodges ‘102 is silent about the working electrode or the counter electrode comprises an allotrope of carbon.
Hodges ‘288 discloses a method for determining the concentration of a reduced (or oxidized) form of a redox species in an electrochemical cell comprising of working electrode and a counter electrode (Hodges ‘288 Abstract, claim 31, paragraph 0010), the method comprising applying an electric potential difference between the electrodes and determining the current (Hodges ‘288 paragraph 0011-0015).
Hodges ‘288 teaches the working electrode can be graphite or carbon mixed with binder or carbon filled plastic (Hodges '288 paragraph 0081, Claim 41). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of the electrochemical cell of Hodges ‘102 by the method of the electrode of Hodges ‘288 and used a carbon electrode because such a modification according to the MPEP constitutes the use of known technique to improve similar device (method, or product) in the same way (See MPEP 2143 I C). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722